  8:20-cr-00078-BCB-SMB Doc # 84 Filed: 04/15/21 Page 1 of 1 - Page ID # 161




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR78
                                            )
      vs.                                   )
                                            )
CHRISTOPHER SMITH, and ERIC                 )                  ORDER
NEVILLE,                                    )
                                            )
                   Defendants.


       This matter is before the court upon defendant Christopher Smith’s Unopposed
Motion to Continue Trial [82]. The parties are in plea negotiations and may be able to
resolve the case without a trial. For good cause shown,

      IT IS ORDERED that defendant Christopher Smith’s Unopposed Motion to
Continue Trial [82] is granted, as follows:

      1. The jury trial now set for April 20, 2021, is continued as to both defendants,
         to June 1, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and June 1, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).


      DATED: April 15, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
